Kane, J.
Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered December 3, 1984, convicting defendant upon his plea of guilty of the crime of criminal sale of marihuana in the second degree.
Defendant was sentenced to a term of imprisonment with a minimum term of one year and a maximum term of three years. This sentence did not exceed that which was agreed to by defendant as a condition of his plea. Accordingly, since defendant’s sole argument on appeal is that his sentence was harsh and excessive, we must dismiss the appeal (CPL 450.10; People v Terry, 114 AD2d 657). In any event, were we to reach the merits, we would reject defendant’s argument.
Appeal dismissed. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.